        Case 1:18-cv-08126-LGS-KNF Document 79 Filed 07/02/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
KNIGHT MPIC VENTURES, LLC,                               :
KNIGHT MPIC VENTURES II, LLC AND
KNIGHT MPIC VENTURES III, LLC,                           :

                                   Plaintiffs,          :

                 -against-                              :             ORDER

KRAIG T. HIGGINSON,                                     :     18-CV-8126 (LGS) (KNF)

                                    Defendant.           :
--------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

        On February 4, 2020, the assigned district judge granted the plaintiffs’ motion for

summary judgment, pursuant to Rule 56 of the Federal Rules of Civil Procedure, finding that the

defendant is liable to the plaintiffs “for both the $3,500,000 in unpaid principal, and Plaintiffs’

reasonable costs and fees, to be determined at a later date.” Docket Entry No. 71. On February

6, 2020, a motion practice scheduling order issued, directing the filing of “a motion for

attorneys’ fees,” response and reply by certain dates. Docket Entry No. 72. The plaintiffs filed a

motion “for an Order pursuant to the Court’s Order dated February 4, 2020 granting Plaintiffs

reasonable attorneys’ fees, awarding them $385,953.45 in attorney’s fees and interest on the

summary judgment award of 13%.” Docket Entry No. 73. An amended order issued referring

“Dkt. No. 73 Motion for Attorneys’ Fees” to the undersigned. Docket Entry No. 76.

        Although in the February 4, 2020 Opinion and Order the assigned district judge found

that the defendant was liable “for both the $3,500,000 in unpaid principal, and Plaintiffs’

reasonable costs and fees,” and did not address the issue of interest, in the “Conclusion” section

of the order the assigned district judge stated that “Plaintiffs are awarded judgment against



                                                         1
       Case 1:18-cv-08126-LGS-KNF Document 79 Filed 07/02/20 Page 2 of 2



Defendant in the amount of $3,500,000 plus interest and reasonable costs, including reasonable

attorneys’ fees.” Docket Entry No. 71. The plaintiffs’ motion for attorney’s fees also includes a

request for interest and “the Court should apply the parties’ pre- and post-contractual interest

rates.” Docket Entry No. 74. The defendant: (a) opposes the plaintiffs’ request for “interest on

the summary judgment award of 13% (although the precise amount is not calculated by Plaintiffs

in the present motion,” arguing that his obligation under the guarantee “is limited to $3.5 million

of the principal amount” and “Plaintiffs are allowed federal statutory post-judgment interest”;

and (b) does not oppose an award of attorney’s fees, although he disputes the amount. Docket

Entry No. 77.

       Given that the February 4, 2020 order is ambiguous because in its “Conclusion” section it

appears to award the plaintiffs “interest” without finding the defendant liable for any interest or

determining the basis for calculating any interest, the parties are directed to seek a ruling from

the assigned district judge on the issue of interest.

  Dated: New York, New York
         July 2, 2020                          SO ORDERED:




                                                   2
